Exhibit 10.6.3

PROGRAM SERVICES AGREEMENT

Between

ING Life Insurance and Annuity Company

and

ABA Retirement Funds

Purchase Order No.4

This is Purchase Order No.4 to the Program Services Agreement between ING Life
Insurance and Annuity Company and ABA Retirement Funds (“ABA RF”) effective
May 1, 2009 (the “Agreement”).

 

I. Describe the Current Service Being Changed (If unrelated to any existing
service, do not complete):

This Purchase Order specifically addresses the creation of an Equity Wash
restriction on funds from the Stable Value Return Fund (SARF) to the
Self-Managed Brokerage Account (SMBA).

 

II. Describe the Reason for Making the Change:

The new SARF investment manager was unable to negotiate with the wrap providers
to exclude an equity wash requirement. Due to the current economic environment
and potential market exposure pressure it is common industry practice currently
for wrap providers to require this type of restriction on funds that they
believe compete with the SARF. In the Program’s case, this is the money market
component available in the SMBA.

 

III. The Proposed Change:

 

  A. Develop a front-end (VRU and Web) and back-end (Recordkeeping System)
equity wash. The restriction will prohibit direct transfers of assets from SARF
to the SMBA. Any amounts transferred from SARF to other Program investment
options will not be transferrable to the SMBA for 90 days.

 

  B. Anticipated areas of development are IPS recordkeeping system, Voice
Response Unit, Pweb (participant website) and all effected reports provided to
participants. This includes updating over 4,000 Plan Profiles to reflect the new
functionality.

Project Details:

 

  •  

Attendance and preparation for project meetings (external) sessions from January
2011 through May 2011 for IPS



--------------------------------------------------------------------------------

 

Implementation Services and IT project personnel not otherwise part of the ABA
RF Program Services Unit required by the Agreement (see Section VII for
additional staffing details). Meetings consist of reviewing ING Best Practices,
tracking requirements and Action Items Log.

 

  •  

Development of business and functional design documents that highlight any areas
requiring development based upon the findings from the project meeting sessions.

 

IV. Why the Change is Outside the Scope of the Current Agreement (or the
Statement of Work):

 

  1. The ABA RF Program maintains over 4,000 plans on the recordkeeping system
therefore custom propagation of data elements must be built to accommodate each
plan within the Program.

 

  2. The existing ING Equity Wash functionality was built based on three
restriction conditions. ABA RF has negotiated a less restrictive arrangement and
therefore is requesting only two conditions be built for the Program’s equity
wash restriction. In order to utilize only two conditions, custom functionality
is required to remove the logic for the third condition.

 

  3. The Program utilizes a series of custom plan level, participant level and
investment record data elements that need to be updated to utilize equity wash
functionality.

Fee Schedule Changes (Including implementation costs and hourly rates, if
applicable):

 

One-time Project Costs Not to Exceed

   $ 41,000   

 

VI. Implementation Plan and Timetable:

Implementation of the Equity Wash restriction on or about May 1, 2011.

 

VII. Staffing For the Implementation and Ongoing Services:

There will be no additions to ongoing staffing levels. The project will be
staffed with appropriate Implementation Services (project) Team personnel and IT
personnel necessary to complete the changes outlined in Section ill.

Please see Attachment A which summarizes the project resources broken out by job
type with total estimated project hours for each role. The resources are
separated by project resources, for which the fee applies, and dedicated Program
Services Unit resources, for which there is no additional cost.

 

2



--------------------------------------------------------------------------------

VIII. ABA RF Oversight:

ABA Retirement Funds Staff will be invited to participate in regularly scheduled
project meetings to monitor the progress of the project. At the completion of
the project an accounting of the total hours spent will be provided.

 

VIII. Miscellaneous:

Except as otherwise specifically provided herein, all other terms and conditions
of the Agreement remain unchanged. All terms and conditions of this Purchase
Order constitute an integral part of the Agreement following execution of the
Purchase Order and are subject to all of the terms and conditions of the
Agreement.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto have had this Purchase Order
executed by its duly authorized representative evidencing that party’s agreement
to the terms and conditions contained herein, effective March 5, 2011.

 

ABA Retirement Funds  

ING LIFE INSURANCE AND ANNUITY

COMPANY

By:  

/s/ Marvin E. Aspen

  By:  

/s/ Beth Halberstadt

Name:   Marvin E. Aspen   Name:   Beth Halberstadt Title:   President   Title:  
Senior Vice President Date:  

March 17, 2011

  Date:  

March 21, 2011

 

4



--------------------------------------------------------------------------------

Attachment A

Purchase Order No.4

Equity Wash

Implementation Services (“IS”) and Information Technology (“Info Tech”)

Project Resources

 

Man Hours

  

Resource Description

  

Task Description

40 hours    IS Project Manager   

•      Define/Document State of Work and Plan Provision and Service requirements
Documentation

     

•      Assemble internal project resources

     

•      Manage weekly internal and client project status meets

     

•      internal management

     

•      Review PSR help screen changes and all communications materials

     

•      Approves program modules for migration

     

•      Document and communicate the implementation timeline

     

•      Develops Conversion Strategy

     

•      Develops migration schedule

     

•      Monitor data standards

     

•      Monitor time track/update timelines

80 hours    IS Business   

•      Review and sign-off on front end test plans

   Systems Analyst   

•      Attend all bug meets and address issues as needed

     

•      Document functional requirements for all aspects of the project: sweeps,
payroll, feedback, EARs, internet, Statements, confirms, IVR, Statement On-Line

     

•      Develop use cases and test plans for client specific coding

     

•      Execute test for all back-end applications

     

•      Create all audit samples/packages for review

 

5



--------------------------------------------------------------------------------

Attachment A

Purchase Order No.4

Equity Wash

 

120 hours    IS Quality   

•       Reviews all Requirements documentation

  

Assurance Systems

Analyst

  

•       Develops/documents the test plan

     

 

•       Conducts test plan walk-through and obtains sign-off

     

•       Creates test case scenarios

     

•       Executes test plan and regression testing of all front end applications
including: IVR, PSRWeb, PWeb, Statements, statements on-line and

     

•       Conducts daily bug meetings

     

•       Updates/follow-throughs on defect tracking bug log and bug resolution

     

•       As needed, creates client testing package and manages client testing
along with the IS PM

     

•       Creates all audit packages and reviews with internal and external audit

 

6



--------------------------------------------------------------------------------

60 hours    Info Tech Project Leader   

•       Analysis and design: design session, requirements, and status meets and
code reviews

     

 

•       Environment setup and test: coordination with Tech services (for all
regions)

     

•       Complete templates

     

•       Development: Coordinates the execution of test cycles, they facilitate
and coordinate all the IT program efforts - front-end, batch process, product
requirements, etc.

     

•       Systems Test: they run all the cycles address issues/bugs, and prep for
ACPT

     

•       Migration to ACPT: Us PCVS (Code moves) to migrate programs

     

•       ACPT Test: establishes schedules to run cycles, address issues/bugs,
prep for production, code reviews

     

•       Escalate issues

     

•       Migration to production: Us PCVS (Code moves) to migrate programs

     

•       Production Support: Verify moves, review, post implementation support

     

•       Documentation: Pull together on-call and client support documentation

     

•       Assist in development of functional requirements

60 hours    Info Tech Programmer   

•       Perform the follow tasks: analysis, design, code development, unit test,
documentation and implementation

     

 

•       These tasks are performed for the functional programs noted below as
applicable to the client project requirements:

     

•    Extract user exit

     

•    Tranbuilder user exit and Supplemental Tranbuilder

     

•    Financial and Demographic Payroll

     

•    Charge back

     

•    Periodic Sweep Process (daily, weekly, monthly, quarterly, annually)

     

•    Conversion

 

7



--------------------------------------------------------------------------------

Attachment A

Purchase Order No.4

Equity Wash

 

     

•    Loan Process

     

•    Manual Fileheaders Sweep

     

•    Custom processes

20 hours   

Business Analyst -

Configuration

  

•      Reviews and analyzes all client requirements

     

 

•      Sets front end application rules for OLTP and Site manager

     

•      Develops/codes all confirms and quarterly statements (Paper and on-line)

     

•      Executes unit testing

     

•      Migrates code/programs

     

•      Support IS QA testing

     

•      Assists in bug analysis and resolution

8 hours    Technical Analyst   

•      Specialized services such as User Services, Security Administration,
Network, ATS, Infrastructure

4 hours   

Ecommerce/Project

Analyst

  

•      Assists in front end application development

     

 

•      Manages 3rd party vendor as needed

     

•      Analyzes client requirements

     

•      Sets internet calculators and messaging

     

•      Creates test plans for PWeb items

     

•      Execute and manage the changes to the content portion of the site

Total:       392 Hours       Project Costs: $41,000

 

8



--------------------------------------------------------------------------------

Attachment A

Purchase Order

No.4 Equity Wash

Dedicated ABA RF Program Services Unit

Resources

 

Man Hours

  

Resource Description

  

Task Description

50 hours    Brian Koch   

•       Attend weekly internal and client project status meets

     

•       Coding to update Omni to Omni in Dev, ACE and Production to update

  

Systems Support

Manager

  

•       Fund and Source Control Records Update

     

 

•       Fund Pricing feed setup

     

•       Testing and posting to Omni coding to update in Dev, ACE and Production

     

•       Fund and Source Control Records

     

•       Create new reject/warning messages

     

•       Perform validations

     

•       Attend all bug meets and address issues as needed

     

•       Build scripts to scan new fields

30 hours    Laurie Parrish   

•       Attend weekly internal and client project status meets

   Business Systems Analyst   

•       Testing and posting to Omni coding to update in Dev, ACE and Production

     

•       Fund and Source Control Records

     

•       Create new reject/warning messages

     

•       Monthly reporting

     

•       Test validations

     

•       Review and test scripts

     

•       Attend all bug meets and address issues as needed

 

9



--------------------------------------------------------------------------------

Attachment A

Purchase Order

No.4 Equity Wash

 

30 hours   

Lucia Crowley

 

Senior Software Developer

  

•       Provide coding support and technical assistance as needed

Total:

110 Hours

      Project Costs: $0

 

10